Citation Nr: 1001870	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-37 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for
service-connected headaches associated with posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1990 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which granted service connection for headaches 
secondary to PTSD and assigned a 10 percent rating.  The 
Veteran is appealing for a higher rating.

The Veteran testified at an August 2009 Board hearing before 
the undersigned Veterans Law Judge.  The hearing transcript 
has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is service-connected for headaches secondary to 
PTSD currently rated as 10 percent disabling.  The Board 
notes that the most recent VA examination was conducted in 
October 2006 and is now over three years old.  During the 
course of the Board hearing the Veteran indicated that his 
headaches "are a lot worse" than when he was initially 
granted service connection and assigned a 10 percent rating.  
See Board hearing transcript at p. 17.  Generally, when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Additionally, the record indicates that the Veteran was 
previously employed at the White River Junction VA medical 
center (WRJ VAMC).  At his October 2006 PTSD examination, the 
Veteran reported that he worked at the WRJ VAMC until 
September 2006 when "[h]e lost his job due to medical 
reasons."  The Veteran also reported that his doctors told 
him he was no longer fit for work.  The Veteran also reported 
that he had been laid off from work at the VA facility to the 
examiner who conducted his VA examination pertaining to his 
headaches.

It is not clear whether the Veteran was laid off from his job 
due to his service-connected headaches.  Nevertheless, on 
remand, the RO/AMC should develop this possibly intertwined 
claim for a total disability rating based on individual 
unemployability (TDIU) which has been reasonably raised in 
connection with the claim for a higher initial rating for 
headaches.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 
(2009) (holding that, a request for TDIU, whether expressly 
raised by the veteran or reasonably raised by the record, is 
not a separate claim for benefits, but rather an attempt to 
obtain an appropriate rating for a disability or 
disabiilties, either as part of the initial adjudication of a 
claim or, if a disability on which entitlement to TDIU is 
based has already been found to be service connected, as part 
of a claim for increased compensation).

Further, VA treatment records indicate that that the Veteran 
sustained a concussion as a result of a sledding accident in 
February 2009.  On remand, the examiner, if practicable, 
should attempt to determine any increase in the severity of 
the Veteran's headaches that is attributable to his recent 
head trauma as opposed to his service-connected disability.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (remanding 
Board's decision where, medical evidence did not differente 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability); see also 61 
Fed. Reg. 52695 (Oct. 8, 1996) (VA responding to commenters 
by noting that, when it is not possible to separate the 
effects of conditions, VA regulations at 38 C.F.R. § 3.102, 
which require that reasonable doubt on any issue be resolved 
in the claimant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain a copy of 
all VA treatment records from October 
2009 to the present and should develop 
the possibly intertwined claim for  TDIU 
which has been reasonably raised in 
connection with the claim for a higher 
initial rating for headaches.  See Rice 
v. Shinseki, 22 Vet. App. 447, 453-54 
(2009).  Since the TDIU claim has been 
reasonably raised by the record rather 
than expressly raised by the Veteran, the 
TDIU development should begin by sending 
a letter to the Veteran informing him 
that VA noted that he reported to VA 
examiners having been laid off from work 
in September 2006; informing him about 
the information and evidence needed to 
substantiate a claim for TDIU; and 
providing him with the appropriate 
application form for TDIU, should he wish 
to file a claim for that benefit.  

2.  The Veteran should be scheduled for a 
VA medical examination to determine the 
current severity of his service-connected 
headaches associated with PTSD.  The 
claims folder must be provided to the 
examiner for review in connection with 
the examination.  To the extent 
practicable, the examiner should attempt 
to distinguish between symptoms possibly 
associated with  a head trauma 
(concussion) sustained in February 2009 
as opposed to the service-connected 
disability headaches associated with 
PTSD.  If such differentiation cannot be 
made, the examiner should so state.

3.  After conducting any additional 
development deemed necessary, the RO/AMC 
should reconsider the Veteran's claim for 
a higher initial rating for headaches 
associated with PTSD.  The RO should also 
adjudicate the reasonably raised claim 
for TDIU unless that claim is 
specifically withdrawn by the Veteran.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


